DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 21 DEC 2021.
Priority
Applicant’s claim for the benefit of a prior-filed applications, applications KR10-2015-0101996, KR10-2016-0090711, and PCT/KR2016/007795, filed on July 17, 2015, July 18, 2016, and July 18, 2016, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  While certified copies of foreign patent applications KR10-2015-0101996 and KR10-2016-00907011 are provided by the instant application, certified English translations of said foreign patent applications have not been provided.  
Applicant’s Amendments
	Applicant’s amendments and response filed on 21 DEC 2021 are acknowledged. Applicant has newly amended claims 8 and 10. 
Claim Status
           Claims 1-10 and 18-24 are pending. Claims 11-17 are cancelled. Claims 8 and 10 are amended. Claims 1-9 and 18-22 are withdrawn. Claims 10 and 23-24 are under examination.
Claim Objections
The prior objection to Claim 10 is withdrawn in light of Applicant’s amendments to claim 10 correcting the typographical error and correcting the antecedent reference of generating NT cells by amending this phrase to item b) instead of item c) in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
WEST—EGLI—Huh
Claims 10 and 23-24 stand rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 20040091936 A1; publ. 13 MAY 2004; cited in IDS filed on 19 FEB 2019) and EGLI (WO2014144754A1; publ. 18 SEP 2014), in view of Huh (Huh JY, et al. International Journal of Immunogenetics; 2013 Dec;40(6):515-23; cited in previous Office action and filed in IFW on 8 JAN 2021).
In regard to claim 10, WEST is directed to methods for producing human stem cell banks comprised of homozygous MHC allele cells (see abstract and [0077], for example) wherein the derived cells that are homozygous MHC allele cells are homozygous for HLA-A, HLA-B, and HLA-DB antigens/haplotypes (see, for example, [0118] and claim 114). WEST teaches a method of generating immunocompatible nuclear transfer (NT) cell-derived stem cells (NT-SC) (see, for example, [0030], [0075]), the method comprising:
screening for homozygosity in a plurality of donor tissues [0029], [0063], [0075], wherein that screening for homozygosity in donor tissue comprises screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DR genes [0030], [0031]; WEST also teaches obtaining cells from donors that are homozygous for the relevant MHC alleles and thus implicitly teaches isolation of cells from donors homozygous for HLA-A, HLA-B, and HLA-DR [0075] prior to their enucleation and transfer of their nuclei to enucleated oocytes for generating stem cells [0077]-[0080]; 
isolating nuclei from homozygous cells to generate NT cells [0041],[0077]-[0079]; and
generating stem cells from the NT cells [0074], [0077],[0080], wherein the generating comprises i) enucleating oocytes [0077], [0079] and ii) introducing the isolated homozygous somatic cell nuclei into the enucleated oocyte [0077], [0079].
WEST also teaches maintaining activated oocytes in culture medium (i.e. a post-activation medium) comprising 6-DMAP [0058], [0183].
WEST does not teach enucleating the oocyte in a medium comprising a protein phosphatase inhibitor, or fusing the isolated nuclei of the somatic cells with the enucleated oocytes in a medium containing Sendai virus or a Sendai virus extract, or a post-activation medium comprising an epigenetic modifying agent. 
EGLI is directed to products made from and methods for making reconstructed diploid human oocytes comprising the diploid genome of a human somatic cell, and also methods for making human nuclear transfer embryos, human embryonic stem cells, and human differentiated cells therefrom (see, for example, abstract and [0006]) and teaches fusing isolated somatic cell nuclei with an enucleated oocyte using a fusogenic agent such as Sendai virus or extracts comprising inactivated viruses, portions of inactivated viruses, or proteins derived from viruses (see, for example, [0064], [0021], [0024]).
EGLI also teaches several important improvements over and above prior methods of generating reprogrammed oocytes/stem cells by SCNT that result in improved development comprising embodiments wherein the post-activation media comprises an epigenetic modifying agent that is an inhibitor of a protein methyltransferase (i.e. a histone methylation inhibitor; see, for example, [0006]-[0007], [0017]-[0018], [0075]).
EGLI further teaches embodiments wherein the oocyte is enucleated in medium comprising caffeine (a protein phosphatase inhibitor, as per instant specification [0058]-[0059]) and wherein nuclear transfer was performed by fusion of somatic cells to oocytes using inactivated Sendai virus, and following activation oocytes were cultured in 1medium comprising 6-DMAP and subsequent culture in medium comprising trichostatin A (TSA) [0105]-[0106].
Furthermore, EGLI clearly teaches the motivation for such improvements and/or modifications to the standard techniques of SCNT stating that the protocols have been optimized to minimize membrane damage and to maintain the integrity of the meiotic arrest during the nuclear transfer process [0063]. As EGLI teaches that one of the improvements over and above prior nuclear transfer techniques that is provided by the present invention is that the present methods result in improved reprogramming as a result of improved replication and segregation of the somatic cell genome in the activated oocyte. Chromosome mis-segregation is frequent after somatic cell nuclear transfer using other prior art methods. However, it is a discovery of the EGLI’s invention that certain agents, when applied during the first cell cycle in the reconstructed oocyte, can increase the fidelity of chromosome duplication and enable efficient development of embryos to the blastocyst stage. Such agents include histone deacetylase inhibitors and histone methylation inhibitors [0073]. Thus, in some embodiments any suitable histone deacetylase inhibitor may be used in the methods of EGLI’s invention. In some embodiments the histone deacetylase inhibitor is trichostatin A (TSA) [0074].
Although WEST teaches screening cells for homozygosity of HLA-A, HLA-B, and HLA-DB, as cited above, and provides art-based knowledge for screening for any other MHC allele [0031], [0117]-[0120], WEST does not explicitly state screening for any particular variant of HLA-A, HLA-B, and/or HLA-DB antigens. However, those skilled in the art of tissue or cell banking, before the effective filing date of the instant application, would at once envisage such variants or subtypes and have the knowledge for screening and/or isolating and/or matching such variants or subtypes as desired as implicitly taught by WEST. 
The prior art clearly teaches that HLA-DB has a finite set of variants known to one of ordinary skill in the art as the HLA-DRB derives from four different HLA-DRB genes, namely HLA-DRB1, HLA-DRB3, HLA-DRB4 and HLA-DRB5 (see Reche, et al. Journal of Molecular Biology; 2003 Aug 15;331(3):623-41; Table 1 p. 625). Although WEST does not explicitly recite the obvious DB variants of HLA-A-B-DB haplotypes, an artisan of ordinary skill in the art would be able to measure, screen and identify such haplotypes. In this respect, Huh clearly demonstrates the knowledge and skill of one of ordinary skill in the art, before the effective filing date of the instant application. Huh clearly teaches obtaining measured- and statistically inferred-frequencies of HLA A-B-DRB1 haplotypes within a Korean population (p. 518 ¶3) and states that haplotype frequencies are known to differ significantly among different ethnic groups (p. 515 ¶1). Huh also teaches that HLA polymorphisms in donor stem cells can result in host rejection of such cells (p. 515, col 2 ¶1), indicating the necessity of screening for HLA genes in donor stem cells prior to transplantation to mitigate host rejection.
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of generating immunocompatible stem cells by screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DR genes prior to isolating such cells taught by WEST to instead comprising generating immunocompatible stem cells by screening for cells homozygous 
	 One skilled in the art would have a reasonable expectation of success of modifying the method of generating immunocompatible stem cells by screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DR genes prior to isolating such cells taught by WEST to instead comprising generating immunocompatible stem cells by screening for cells homozygous for the human leukocyte antigen (HLA)-A, HLA-B, and HLA-DRB1 genes based on Huh because Huh teaches that cells can be additionally screened for HLA-DRB1 homozygosity.
	Furthermore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the method of nuclear transfer taught by WEST with the improved methodologies taught by EGLI. As EGLI clearly teaches that alternative means for nuclear transfer were known in the art (i.e. such as the method taught by WEST), but that EGLI’s protocols are improved over other protocols in regard to having been optimized to minimize membrane damage and to maintain the integrity of the meiotic arrest during the nuclear transfer process [0063] and provided superior results in improved reprogramming as a result of improved replication and segregation of the somatic cell genome in the activated oocyte. A practitioner, before the effective filing date of the instant application, would have a reasonable expectation of success employing the modifications of EGLI and would have strong motivation to do so in order to achieve predictably better results, by substituting one known method of nuclear transfer taught in the prior art (i.e. 
In regard to the further limitations of claim 23, WEST teaches that the donated cells are cloned by nuclear transfer techniques that result in production of blastocyst embryos from which are obtained totipotent and/or pluripotent stem cells that are homozygous for one or more MHC loci. WEST teaches that for each cell line produced, a somatic donor cell that is homozygous for a MHC allele, or the nucleus or set of chromosomes of such a cell, is inserted into a human oocyte that is coordinately enucleated to produce a nuclear transfer unit that develops as an embryo, wherein the embryo is cultured ex vivo to the blastocyst stage, and totipotent and/or pluripotent stem cells are derived from inner cell mass (ICM) cells of the embryo that have the genomic DNA of the donor cell [0077], [0102]-[0109]. See also, EGLI [0083], [0096].
In regard to the further limitation of claim 24, Huh teaches that the HLA-A, B, DRB1 haplotype homozygous cells have a frequency of 0.1% or greater among the donor tissues (Summary, p. 515 col 1; and p. 520 ¶1).
Response to Arguments
Applicant's arguments filed 21 DEC 2021 have been fully considered but they are not persuasive for the following reasons:
WEST clearly teaches art recognized methods of generating immunocompatible nuclear transfer (NT) cell-derived stem cells (Abstract; and citations provided above and following), the method comprising:
a) screening for human leukocyte antigen HLA-A, HLA-B, and HLA-DR homozygosity in a plurality of donor tissues, comprising isolating haplotype-specific (HLA-A, HLA-B, and HLA-DR) homozygous cells from the plurality of donor tissues [0031], [0044], [0063]-[0064], [0074]
b) generating NT cells by isolating nuclei of the homozygous cells [0063], [0074]-[0075], [0077]-[0080]
c) generating the stem cells from the NT cells [0077], [0080];

b1) enucleating oocytes [0041]:
b2) fusing nuclei of somatic cells to enucleated oocytes and activating oocytes [0044], [0056], [0058];
and c) generating SCNTs (for example: abstract, [0077], [0080]).
Thus, it is obvious in view of WEST’s disclosure that HLA-matching of stem cells in a stem cell bank could be obtained from isolating nuclei from human research cells that were HLA-matched. WEST’s protocol clearly describes the method of isolating the nuclei from these human cells and transferring or fusing the HLA-matched nuclei to enucleated oocytes, posy-activating oocytes for blastocyst formation, and isolating ICM cells for generating HLA-matched stem cells.
Furthermore, WEST describes that a human population may be screened and that somatic cells may be obtained from the appropriately identified donors: “A bank of stem cell lines according to the present invention can be obtained by screening the population and identifying individuals having cells which express desired MHC antigens, and obtaining donations of the Somatic cells from these individuals” [0063], [0075]. Thus WEST teaches obtaining donor cells and nuclei comprising the DNA for generating the HLA-matched stem cells using nuclear transfer (see also, [0044], [0074], [0082].) 
Furthermore, WEST teaches: “The stem cell bank of the present invention comprises lines of totipotent, nearly totipotent, and/or pluripotent stem cells that are homozygous for at least one histocompatibility antigen collection. In the case of human Stem cells this will be an MHC allele selected from the group consisting of HLA-A, HLA-B, HLA-C, HLA-DR, HLA DQ, and HLA-DP. In a useful embodiment, the stem cell bank comprises totipotent, nearly totipotent, and/or pluripotent Stem cells Stem cells that are homozygous for the Significant histocompatibility antigen alleles, e.g., the HLA-A, HLA-B, and HLA-DR alleles. In another embodiment, the Stem cell bank comprises Stem cells that are homozygous for all of the histocompatibility antigen alleles, e.g., MHC alleles” [0031].
Furthermore, WEST teaches all of these required and recited steps in the instant method and cites related prior art where the method steps are not explicitly detailed [0077]-[0080].
And EGLI clearly teaches post-activation of fused oocytes for improving standard SCNT methods by improving expanded development to blastocyst formation and recovery of stem cells (SCNT) in a post-activation medium [007], [008], [0033], [0084], [0091], [0093], [0099] and specific necessary elements of the recited post-activation steps:
wherein the b1) of enucleating the oocytes is performed in a medium comprising a protein phosphatase inhibitor [0058]-[0059],
wherein the b2) of fusing the nuclei of the somatic cells is performed in a medium containing Sendai vims or a Sendai virus extract [0021], [0024], [0064], [0099], [0105]-[0106],
wherein in the b3) the post-activation medium comprises at least one selected from the
group consisting of 6-dimethylaminopurine (6-DMAP) and trichostatin A (TSA) [0074], [0093], [0105]-[0106],
wherein in the b3) the post-activation medium comprises an epigenetic modifying
agent comprising inhibitors of histone deacetylase and histone methylation [0006]-[0007], [0017]-[0018], [0073]-[0075].
	EGLI clearly teaches that these improvements were known in the art before the EFD of the instant application. Thus modification of the method of WEST following NT in the fused oocyte with the post-activation methods/steps of EGLI would have been prima facie obvious to one of ordinary skill in the art with no additional element or teaching from the instant disclosure needed. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus, EGLI alone provides grounds for obviousness and takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure. Thus, such a reconstruction is proper.  
As further evidence that no hindsight reasoning was required, see Yamada (Yamada M, et al. Nature. 2014 Jun;510(7506):533-6, p. 533¶2; p. 536 ¶3 and “Methods summary”) and Egli .
In response to applicant's arguments against WEST taken individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Claims 10 and 23-24 stand rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633